Case 19-51279 Doc21 Filed 02/12/20 Entered 02/12/20 09:35:38 Page 1 of 2
12/2019

United States Bankruptcy Court

District of Connecticut

In re:

PAXTON BRADY KINOL Case Number: 19-51279

Chapter: 7
Debtor

 

REPORT OF ASSETS IN CHAPTER 7 CASE AND

REQUEST TO SET DEADLINE FOR FILING PROOFS OF CLAIM

On September 25, 2019, the Debtor's Chapter 7 case was commenced by the filing of a Chapter 7
Petition. On September 26, 2019, the Clerk's Office issued Official Form 309A, Notice of Chapter 7
Bankruptcy Case - No Proof of Claim Deadline, based upon the information filed in the Debtor's case that there
were insufficient assets to pay a dividend to creditors.

I, Richard M. Coan, Trustee, was appointed as the Chapter 7 Trustee of the Debtor's case. In accordance
with my duties under 11 U.S.C. § 704, I have (CHOOSE ONE OR BOTH OF THE FOLLOWING):

discovered one or more assets or claims that may provide a dividend to creditors.

[_] recovered funds or assets that will provide a dividend to creditors.

The asset(s) that I have discovered is/are:

[-] real property personal property causes of action
* Please provide a complete description of the property.

1. Fraudulent conveyance claim against the debtor's wife with regard to gift of expensive engagement ring.
2. Possible recoveries from real estate development projects.

*Please indicate under which section of the U.S. Bankruptcy Code or other applicable non-Bankruptcy law, the Debtor intends to
commence an action.

Sections 544 and 548 of the Bankruptcy Code

which: (CHOOSE ONE OR MORE OF THE FOLLOWING)

were required to be disclosed by the Debtor, but were neither disclosed on the Debtor's original or
amended Statements and/or Schedules filed in this case, nor disclosed at the Section 341 meeting.

were disclosed on the Debtor's Statements and/or Schedules or on Amended Statements and/or
Schedules filed in this case or were disclosed to the Trustee at the Section 341 meeting.

were not required to be disclosed by the Debtor (e.g. Section 544 lien avoidance claim or transfers of
property outside of the timeframe for which the Statement of Financial Affairs requires disclosure).

Although the Trustee currently believes there may be a distribution to creditors in this case, it is
possible that no dividend may ultimately be available for distribution to creditors at the end of the case. The
information and representation contained herein by the Trustee are based on the Trustee's current information
and belief.
Case 19-51279 Doc21 Filed 02/12/20 Entered 02/12/20 09:35:38 Page 2 of 2

Pursuant to Federal Rule of Bankruptcy Procedure 3002(c)(5), I request that the Clerk of Court

establish a deadline for filing Proofs of Claim in this case of at least 90 days from the date of the filing of this
report.

February 12, 2020 /s/Richard M. Coan, Trustee

 

 

Date Chapter 7 Trustee of the estate of PAXTON BRADY KINOL

Note: Within 120 days after the 341 meeting is held, the Trustee must determine whether the case is a no asset or asset case.
